       Case 5:17-cv-00787-TJM-ATB Document 89 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JOHN DOE,
                                                           STIPULATION OF VOLUNTARY
                  Plaintiff,                                      DISMISSAL

    -against-                                              Civil Action 5:17-CV-0787 (TJM/ATB)

SYRACUSE UNIVERSITY,

                  Defendant.




       In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is hereby stipulated

by and between the following undersigned counsel, representing all parties to this action, that no

party hereto is an infant or incompetent, and that the action in its entirety shall be dismissed. The

dismissal is both with prejudice, and on the merits.

       Each party shall bear its own costs and expenses incurred in connection with the action,

including its own attorneys’ fees and expert fees.


Dated: September 10, 2020                              ENGEL & MARTIN, LLC


                                                       By:s/ Joshua Adam Engel
                                                           Joshua Adam Engel

                                                       4660 Duke Dr., Suite 101
                                                       Mason, Ohio 45040
                                                       Tel: (513) 445-9600
                                                       engel@engelandmartin.com

                                                       Attorneys for plaintiff John Doe




                                                 1
      Case 5:17-cv-00787-TJM-ATB Document 89 Filed 09/14/20 Page 2 of 2




                                          WARD GREENBERG HELLER & REIDY LLP


                                          By: s/ Thomas S. D’Antonio
                                              Thomas S. D’Antonio (Bar Roll 510890)


                                              1800 Bausch & Lomb Place
                                              Rochester, New York 14604
                                              Tel.: (585) 454-0700
                                              TDantonio@wardgreenberg.com

                                              Attorneys for defendant
                                              Syracuse University


IT IS SO ORDERED.
DATED: September 14, 2020




                                      2
